Case: 1:18-cv-06649 Document #: 45 Filed: 01/21/20 Page 1 of 1 PagelD #:85
Firm No. 60938

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

WAL-MART STORES, INC.,
Defendants.

CECILIA MORENO, )
)
Plaintiff, )
)
v. ) No. 18-cv-6649
)
)
)

STIPULATION TO DISMISS ACTION
IT IS HEREBY stipulated and agreed by and between the Plaintiff, CECILIA
MORENO and the Defendant, WAL-MART STORES, INC., acting as their respective
attorneys, that the action filed against the Defendant by the Plaintiff, CECILIA
MORENO is hereby dismissed with prejudice and without costs to either party, all costs
having been paid and all matters in controversy for which said action was brought having

been fully settled, compromised and adjourned.

Dated this [Uday of, a Adapy , 202
! —=~
Sheldon’J. Aberman

« Cary J. Wintroub & Associates A

Attorney for Plaintiff

CAth

James P. Balog
O’Hagan Meyer, LLC
Attomey for Defendant

  
   
